Exhibit 10.5

 

Form of Tranche 2 Warrant and Additional Warrant

 

NEITHER THESE SECURITIES NOR THE SECURITIES FOR WHICH THESE SECURITIES ARE
EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE SOLD, TRANSFERRED, OR ASSIGNED OR OFFERED
FOR SALE OR OTHERWISE DISTRIBUTED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT COVERING SUCH SECURITIES, THE SALE IS MADE IN
COMPLIANCE WITH RULE 144 UNDER THE SECURITIES ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES REASONABLY SATISFACTORY TO
THE COMPANY STATING THAT SUCH SALE, TRANSFER OR ASSIGNMENT IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

No.:

 

WARRANT TO PURCHASE COMMON STOCK OF

SATCON TECHNOLOGY CORPORATION

 

(void after [        ], 20XX(1))

 

1.     Issuance of Warrant. FOR VALUE RECEIVED, from and after the Issue Date,
and subject to the terms and conditions herein set forth, the Holder (as defined
below) is entitled to purchase from SatCon Technology Corporation, a Delaware
corporation (the “Company”), at any time before 5:00 p.m. New York City time on
[       ], 20XX(2) (the “Termination Date”), the Warrant Shares (as defined
below) at a price per share equal to the Warrant Price (as defined below) upon
exercise of this Warrant pursuant to Section 6 hereof.

 

2.     Definitions. As used in this Warrant, the following terms have the
definitions ascribed to them below:

 

(a)      “Additional Shares of Common Stock” means as such term is defined in
the Certificate of Designation.

 

(b)     “Aggregate Per Common Share Price” means as such term is defined in the
Certificate of Designation

 

--------------------------------------------------------------------------------

(1)   Insert date that is the seven year anniversary of the Issue Date. 

(2)   Insert date that is the seven year anniversary of the Issue Date. 

 

--------------------------------------------------------------------------------


 

(c)      “Business Day” means any day other than a Saturday, Sunday or other day
on which the national or state banks located in the State of New York or the
District of Columbia are authorized to be closed.

 

(d)     “Certificate of Designation” means the Certificate of Designation with
respect to the Company’s Series C Convertible Preferred Stock, par value $0.01
per share, adopted by the Company’s Board of Directors substantially in the form
attached as Exhibit E to the Purchase Agreement.

 

(e)      “Closing Sale Price” means, for any security as of any date, the last
trade price for such security on the Principal Market, as reported by Bloomberg
L.P., or any successor performing similar functions (“Bloomberg”), or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing trade price then the trade price of such security
immediately prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if the Principal Market is not the principal securities exchange or trading
market for such security, the last trade price of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no last trade price is
reported for such security by Bloomberg, the average of the ask prices of any
market makers for such security as reported in the “pink sheets” by Pink Sheets
LLC (formerly the National Quotation Bureau, Inc.). If the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Sale Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 10. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination or other similar transaction during the applicable calculation
period.

 

(f)      “Common Stock” means the Company’s Common Stock, $0.01 par value per
share.

 

(g)     “Common Stock Equivalents” means as such term is defined in the
Certificate of Designation.

 

(h)     “Conversion Price” means as such term is defined in the Certificate of
Designation.

 

(i)       “Convertible Securities” means as such term is defined in the
Certificate of Designation.

 

(j)       “Holder” means [              ] or its assigns.

 

(k)      “Issue Date” means [             ].(3)

 

--------------------------------------------------------------------------------

(3)   Insert date on which Warrant is issued by the Company.

 

2

--------------------------------------------------------------------------------


 

(l)       “Person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

(m)     “Principal Market” means The Nasdaq Capital Market.

 

(n)     “Purchase Agreement” means that certain Stock and Warrant Purchase
Agreement, dated as of November 8, 2007, by and among the Company and the
Purchasers (as defined therein).

 

(o)     “Series C Preferred Stock” means the Company’s Series C Convertible
Preferred Stock, par value $0.01 per share.

 

(p)     “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
trading market on which the Common Stock is then traded; provided that “Trading
Day” shall not include any day on which the Common Stock is scheduled to trade
on such exchange or market for less than 5 hours or any day that the Common
Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00 p.m., New York time).

 

(q)     “Warrant Price” means $1.25 per share subject to adjustment under
Section 3.

 

(r)      “Warrant Shares” means the shares of Common Stock (or other securities)
purchasable upon exercise of this Warrant. The total number of shares to be
issued upon the exercise of this Warrant shall be [          ] shares, subject
to adjustment under Section 3.

 

3.     Adjustments and Notices. The Warrant Price and/or the Warrant Shares
shall be subject to adjustment from time to time in accordance with this
Section 3. The Warrant Price and/or the Warrant Shares shall be adjusted to
reflect all of the following events that occur on or after the Issue Date.

 

(a)      Subdivision, Stock Dividends or Combinations. In case the Company shall
at any time subdivide the outstanding shares of the Common Stock or shall issue
a stock dividend with respect to the Common Stock, the Warrant Price in effect
immediately prior to such subdivision or the issuance of such dividend shall be
proportionately decreased, and the number of Warrant Shares for which this
Warrant may be exercised immediately prior to such subdivision or the issuance
of such dividend shall be proportionately increased. In case the Company shall
at any time combine the outstanding shares of the Common Stock, the Warrant
Price in effect immediately prior to such combination shall be proportionately
increased, and the number of Warrant Shares for which this Warrant may be
exercised immediately prior to such combination shall be proportionately
decreased. In each of the foregoing cases, the adjustment shall be effective at
the close of business on the date of such subdivision, dividend or combination,
as the case may be.

 

3

--------------------------------------------------------------------------------


 

(b)     Reclassification, Exchange, Substitution, In-Kind Distribution. Upon any
reclassification, exchange, substitution or other event that results in a change
of the number and/or class of the securities issuable upon exercise or
conversion of this Warrant or upon the payment of a dividend in securities or
property other than shares of the Common Stock, the Holder shall be entitled to
receive, upon exercise of this Warrant, the number and kind of securities and
property that Holder would have received if this Warrant had been exercised
immediately before the record date for such reclassification, exchange,
substitution, or other event or immediately prior to the record date for such
dividend. The Company or its successor shall promptly issue to Holder a new
warrant for such new securities or other property. The new warrant shall provide
for adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 3 including, without limitation,
adjustments to the Warrant Price and to the number of securities or property
issuable upon exercise or conversion of the new warrant. The provisions of this
Section 3(b) shall similarly apply to successive reclassifications, exchanges,
substitutions, or other events and successive dividends.

 

(c)      Effect of Consolidation, Merger or Sale. Upon (i) any consolidation,
merger, statutory share exchange or combination of the Company with another
Person as a result of which holders of Common Stock shall be entitled to receive
stock, securities or other property or assets (including cash) with respect to
or in exchange for such Common Stock or (ii) any sale or conveyance of the
properties and assets of the Company as, or substantially as, an entirety to any
other Person as a result of which holders of Common Stock shall be entitled to
receive stock, securities or other property or assets (including cash) with
respect to or in exchange for such Common Stock (each of the foregoing events is
herein referred to as a “Business Combination”), then the Company or the
successor or purchasing person, as the case may be, shall issue a replacement
Warrant providing that such Warrant shall be exercisable for the kind and amount
of shares of stock and other securities or property or assets (including cash)
receivable upon such Business Combination by a holder of a number of shares of
Common Stock issuable upon exercise of this Warrant (assuming, for such
purposes, a sufficient number of authorized shares of Common Stock available for
issuance upon exercise of all such Warrants) immediately prior to such Business
Combination assuming such holder of Common Stock did not exercise his rights of
election, if any, that holders of Common Stock who were entitled to vote or
consent to such transaction had as to the kind or amount of securities, cash or
other property receivable upon such Business Combination (provided that, if the
kind or amount of securities, cash or other property receivable upon such
Business Combination is not the same for each share of Common Stock in respect
of which such rights of election shall not have been exercised (“non-electing
share”), then for the purposes of this Section the kind and amount of
securities, cash or other property receivable upon such Business Combination for
each non-electing share shall be deemed to be the kind and amount so receivable
per share by a plurality of the non-electing shares). Such replacement Warrant
shall provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Warrant. If, in the case of
any such Business Combination, the stock or other securities and assets
receivable thereupon by a holder of shares of Common Stock shall include shares
of stock or other securities and assets of a corporation other than the
successor or purchasing person, as the case may be, in such Business
Combination, then such replacement Warrant shall also be executed by such other
person and shall contain such additional provisions to protect the interests of
the holder of this Warrant as the Company’s Board of Directors shall reasonably
consider necessary by reason of the foregoing. The aggregate Warrant Price for
the stock and other securities, property and

 

4

--------------------------------------------------------------------------------


 

assets (including cash) so receivable upon such event shall be an amount equal
to the aggregate Warrant Price immediately prior to such event.

 

The Company shall mail such replacement Warrant to each holder of Warrants, at
such holder’s address appearing in the register within twenty (20) days after
execution thereof. Failure to deliver such notice shall not affect the legality
or validity of such replacement Warrant.

 

The above provisions of this Section shall similarly apply to successive or
series of related Business Combinations.

 

(d)     Adjustments for Dilutive Issuances. In the event the Company shall, at
any time and from time to time (i) issue or sell any Additional Shares of Common
Stock at a price per share less than the Conversion Price then in effect or (ii)
issue or sell any Convertible Securities or Common Stock Equivalents with an
Aggregate Per Common Share Price less than the Conversion Price then in effect
(or if there are no longer any shares of Series C Preferred Stock outstanding,
the price per share or Aggregate Per Common Share Price, as applicable, less
than the Conversion Price that would be in effect as if shares of Series C
Preferred Stock were still outstanding, which for the avoidance of doubt, shall
equal the Warrant Price then in effect divided by 120%), the Warrant Price shall
be adjusted, mutatis mutandis, in accordance with Sections 5(e)(iv) and (v) of
the Certificate of Designation. For the avoidance of doubt, the intent of this
Section 3(d) is to apply the weighted average anti-dilution formula set forth in
Sections 5(e)(iv) and (v) of the Certificate of Designation so that the Warrant
Price remains equal to the product of 120% multiplied by the Conversion Price
(or, in the case that no shares of Series C Preferred Stock remain outstanding,
the Conversion Price that would be in effect as if shares of Series C Preferred
Stock were still outstanding). Upon each such adjustment of the Warrant Price
pursuant to this Section 3(d), the number of Warrant Shares shall be adjusted to
the number of shares of Common Stock determined by multiplying the Warrant Price
in effect immediately prior to such adjustment by the number of Warrant Shares
issuable upon exercise of this Warrant immediately prior to such adjustment and
dividing the product thereof by the Warrant Price resulting from such
adjustment. The above provisions of this Section 3(d) shall similarly apply to
successive issuances of Additional Shares of Common Stock at a price per share
less than the Conversion Price then in effect and successive issuances of
Convertible Securities or Common Stock Equivalents with an Aggregate Per Common
Share Price less than the Conversion Price then in effect. Notwithstanding the
foregoing, the Company shall not be required to make any adjustment to the
Warrant Price as a result of any of the issuances of securities described in
Section 5(e)(viii) of the Certificate of Designation.

 

(e)      Certificate of Adjustment. In each case of an adjustment or
readjustment of the Warrant Price or Warrant Shares, the Company, at its own
expense, shall cause its Chief Financial Officer (or similar officer) to compute
such adjustment or readjustment in accordance with the provisions hereof and
prepare a certificate showing such adjustment or readjustment, and shall mail
such certificate, by first class mail, postage prepaid, to the Holder. The
certificate shall set forth such adjustment or readjustment, showing in detail
the facts upon which such adjustment or readjustment is based. No adjustment of
the Warrant Price shall be required to be made unless it would result in an
increase or decrease of at least one cent, but any adjustments not made because
of this sentence shall be carried forward and taken into account in any
subsequent adjustment otherwise required hereunder.

 

5

--------------------------------------------------------------------------------


 

(f)      No Impairment. The Company shall not, by amendment of its Certificate
of Incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Section 3 and
in taking all such action as may be necessary or appropriate to protect the
Holder’s rights under this Section 3 against impairment. If an event not
specified in this Section 3 occurs that has substantially the same economic
effect on the Warrant as those specifically enumerated, then Section 3 shall be
construed liberally, mutatis mutandis, in order to give the Warrant the intended
benefit of the protections provided under this Section 3. In such event, the
Company’s Board of Directors shall make an appropriate adjustment in the Warrant
Price and number of Warrant Shares so as to protect the rights of the holders of
this Warrant; provided that no such adjustment shall increase the Warrant Price
as otherwise determined pursuant to this Section 3 or decrease the number of
Warrant Shares.

 

(g)     Fractional Shares. No fractional shares shall be issuable upon exercise
or conversion of the Warrant and the number of shares to be issued shall be
rounded down to the nearest whole share. If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying the Holder an amount computed by multiplying
the fractional interest by the fair market value of a full share.

 

4.     No Shareholder Rights. This Warrant, by itself, as distinguished from any
shares purchased hereunder, shall not entitle its Holder to any of the rights of
a shareholder of the Company.

 

5.     Reservation of Stock. The Company will reserve from its authorized and
unissued stock a sufficient number of shares to provide for the issuance of
Warrant Shares upon the exercise or conversion of this Warrant (after giving
effect to the adjustments of Section 3, if any). Issuance of this Warrant shall
constitute full authority to the Company’s officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for Warrant Shares issuable upon the exercise of this Warrant.

 

6.     Exercise of Warrant. (a) This Warrant may be exercised as a whole or in
part by the Holder, at any time on or after the Issue Date and prior to the
termination of this Warrant, by the surrender of this Warrant, together with the
Notice of Exercise and Investment Representation Statement in the forms attached
hereto as Attachments 1 and 2, respectively, duly completed and executed at the
principal office of the Company, specifying the number of Warrant Shares as to
which this Warrant is to be exercised and accompanied by payment of the Warrant
Price for the number of Warrant Shares as to which this Warrant is being
exercised in wire transfer or by check (which payment may take the form of a
“cashless exercise” if so indicated on the Notice of Exercise and if a “cashless
exercise” may occur at such time pursuant to Section 8 below); provided that to
the extent any exercise of this Warrant requires notification under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), the Company and the Holder agree to use commercially reasonable efforts
to promptly file such notification, and the exercise of this Warrant is
conditioned upon the expiration or early termination of the HSR Act waiting
period. Execution and delivery of the Notice of Exercise in respect of less than
all of the Warrant Shares issuable upon

 

6

--------------------------------------------------------------------------------


 

exercise of this Warrant shall have the same effect as cancellation of the
original Warrant and the issuance of a new warrant evidencing the right to
purchase the remaining number of Warrant Shares.

 

(b)     This Warrant shall be deemed to have been exercised immediately prior to
the close of business on the date of its surrender for exercise and payment of
the applicable Warrant Price as provided above, and the person entitled to
receive the Warrant Shares issuable upon such exercise shall be treated for all
purposes as the holder of such shares of record as of the close of business on
such date.

 

(c)      As promptly as practicable after such date (but in no event later than
three Trading Days after this Warrant is exercised), the Company shall issue and
deliver to the person or persons entitled to receive the same a certificate or
certificates for the number of full shares of Warrant Shares issuable upon such
exercise.

 

7.     Transfer of Warrant. This Warrant may be transferred or assigned by the
Holder hereof as a whole or in part, provided:

 

(a)      that the Holder provides, at the Company’s request, an opinion of
counsel satisfactory to the Company that such transfer does not require
registration under the Securities Act, and

 

(b)     that the Holder surrenders this Warrant with the Form of Assignment
attached hereto as Attachment 3, duly completed and signed, to the Company.

 

Upon any such transfer, a new warrant to purchase Common Stock, in substantially
the form of this Warrant (any such new warrant, a “New Warrant”), evidencing the
portion of this Warrant so transferred shall be issued to the transferee and a
New Warrant evidencing the remaining portion of this Warrant not so transferred,
if any, shall be issued to the transferring Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance by such
transferee of all of the rights and obligations of a holder of a Warrant.

 

8.     Warrant Exercise  The Holder shall have the right to either (1) exercise
the Warrant by paying the Warrant Price in immediately available funds or (2)
exercise the Warrant on a “net share” or cashless exercise basis by satisfying
its obligation to pay the Warrant Price through a “cashless exercise,” in which
event the Company shall issue to the Holder the number of Warrant Shares
determined as follows:

 

X = Y x (A - B)

 

A

 

Where:

 

X = the net number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

7

--------------------------------------------------------------------------------


 

A = the average of the Closing Sale Prices for the five Trading Days immediately
prior to (but excluding) the date this Warrant is exercised.

 

B = the Warrant Price

 

For purposes of Rule 144 promulgated under the Securities Act, it is intended,
understood and acknowledged that the Warrant Shares issued in a cashless
exercise transaction shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Purchase Agreement.

 

9.     Termination. At 5:00 P.M., New York City time on the Termination Date,
the portion of this Warrant not exercised prior thereto shall be and become void
and of no value; provided that, if the average of the Closing Sale Price for the
five Trading Days immediately prior to (but not including) the Termination Date
exceeds the Warrant Price on the Termination Date, then this Warrant shall be
deemed to have been exercised in full (to the extent not previously exercised)
on a “cashless exercise” basis at 5:00 P.M. New York City time on the
Termination Date in accordance with Section 8 above.

 

10.   Dispute Resolution. In the case of a dispute as to the determination of
the Warrant Price or the arithmetic calculation of the Warrant Shares, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within two Business Days of receipt of the Notice of Exercise giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Warrant Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two Business Days submit via facsimile (a) the disputed
determination of the Warrant Price to an independent, reputable investment bank
selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Warrant Shares to the Company’s independent,
outside accountant. The Company shall cause at its expense the investment bank
or the accountant, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
ten Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accountant’s determination or
calculation, as the case may be, shall be binding upon all parties absent
demonstrable error.

 

11.   Miscellaneous. This Warrant shall be governed by the laws of the State of
Delaware, as such laws are applied to contracts to be entered into and performed
entirely in Delaware by Delaware residents. The headings in this Warrant are for
purposes of convenience and reference only, and shall not be deemed to
constitute a part hereof. Neither this Warrant nor any term hereof may be
changed or waived orally, but only by an instrument in writing signed by the
Company and the Holder of this Warrant. All notices and other communications
from the Company to the Holder of this Warrant shall be delivered personally or
by facsimile transmission or mailed by first class mail, postage prepaid, to the
address or facsimile number furnished to the Company in writing by the last
Holder of this Warrant who shall have furnished an address or facsimile number
to the Company in writing, and if mailed shall be deemed given three days after
deposit in the United States mail. Upon receipt of evidence satisfactory to the
Company of the ownership of and the loss, theft,

 

8

--------------------------------------------------------------------------------


 

destruction or mutilation of any Warrant and, in the case of any such loss,
theft or destruction, upon receipt of indemnity or security satisfactory to the
Company or, in the case of any such mutilation, upon surrender and cancellation
of such Warrant, the Company will make and deliver, in lieu of such lost,
stolen, destroyed or mutilated Warrant, a new Warrant of like tenor and
representing the right to purchase the same aggregate number of shares of Common
Stock.

 

[Remainder of Page Intentionally Left Blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issue Date (defined above).

 

 

SATCON TECHNOLOGY CORPORATION

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

10

--------------------------------------------------------------------------------


 

Attachment 1

 

NOTICE OF EXERCISE

 

TO:  SATCON TECHNOLOGY CORPORATION

 

1.             The undersigned hereby elects to purchase
                                  Warrant Shares of SatCon Technology
Corporation pursuant to the terms of the attached Warrant.

 

2.             The undersigned intends that the payment of the Warrant Price
shall be made as (check one):

 

o            “Cash Exercise” under Section 8 (clause 1)

 

o            “Cashless Exercise” under Section 8 (clause 2)

 

3.             If the undersigned has elected “Cash Exercise,” the undersigned
shall pay the sum of $[          ] to the Company in accordance with the terms
of the Warrant.

 

4.             Please issue a certificate or certificates representing said
shares of Warrant Shares in the name of the undersigned or in such other name as
is specified below:

 

 

 

 

(Name in which certificate(s) are to be issued)

 

 

 

 

(Address)

 

 

 

 

 

 

 

(Name of Warrant Holder)

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date signed:

 

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

INVESTMENT REPRESENTATION STATEMENT

 

In connection with the purchase of the Warrant Shares upon exercise of the
enclosed Warrant, the undersigned hereby represents to SatCon Technology
Corporation (the “Company”) as follows:

 

(a)   The securities to be received upon the exercise of the Warrant (the
“Securities”) will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and the undersigned has no present intention of selling, granting
participation in or otherwise distributing the same, but subject, nevertheless,
to any requirement of law that the disposition of its property shall at all
times be within its control. By executing this statement, the undersigned
further represents that it does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer, or grant participations to such
person or to any third person, with respect to any Securities issuable upon
exercise of the Warrant.

 

(b)   The undersigned understands that the Securities issuable upon exercise of
the Warrant at the time of issuance shall not be registered under the Securities
Act of 1933, as amended (the “Securities Act”), and applicable state securities
laws, on the ground that the issuance of such securities is exempt pursuant to
Section 4(2) of the Securities Act and state law exemptions relating to offers
and sales not by means of a public offering, and that the Company’s reliance on
such exemptions is predicated on the undersigned’s representations set forth
herein.

 

(c)   The undersigned agrees that in no event will it make a disposition of any
Securities acquired upon the exercise of the Warrant unless and until (i) it
shall have notified the Company of the proposed disposition and shall have
furnished the Company with a statement of the circumstances surrounding the
proposed disposition, and (ii) it shall have furnished the Company with an
opinion of counsel satisfactory to the Company and Company’s counsel to the
effect that (A) appropriate action necessary for compliance with the Securities
Act and any applicable state securities laws has been taken or an exemption from
the registration requirements of the Securities Act and such laws is available,
and (B) the proposed transfer will not violate any of said laws.

 

(d)   The undersigned acknowledges that an investment in the Company is highly
speculative and represents that it is able to fend for itself in the
transactions contemplated by this statement, has such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of its investments, and has the ability to bear the economic risks
(including the risk of a total loss) of its investment. The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company.

 

--------------------------------------------------------------------------------


 

(e)   The undersigned acknowledges that the Securities issuable upon exercise or
conversion of the Warrant must be held indefinitely unless subsequently
registered under the Securities Act or an exemption from such registration is
available. The undersigned is aware of the provisions of Rule 144 promulgated
under the Securities Act which permit limited resale of shares purchased in a
private placement subject to the satisfaction of certain conditions, including,
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold from the Company or any affiliate of the Company, the sale
being through a “broker’s transaction” or in transactions directly with a
“market maker” (as provided by Rule 144(f)) and the number of shares being sold
during any three month period not exceeding specified limitations.

 

(f)    The undersigned is an “accredited investor” as defined in Regulation D
under the Securities Act.

 

 

Dated:

 

 

 

 

 

 

(Typed or Printed Name)

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

(Title)

 

 

2

--------------------------------------------------------------------------------


 

Attachment 3

 

FORM OF ASSIGNMENT

 

[To be completed and signed only upon transfer of Warrant]

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                                                 the right
represented by the within Warrant to purchase 
                            shares of Common Stock of SatCon Technology
Corporation to which the within Warrant relates and appoints
                                    attorney to transfer said right on the books
of SatCon Technology Corporation with full power of substitution in the
premises.

 

 

 

 

 

Dated:                            ,         

 

 

 

 

 

 

 

(Signature must conform in all respects to name
of holder as specified on the face of the Warrant)

 

 

 

 

 

 

Address of Transferee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In the presence of:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------